DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US 2009/0027533 A1) in view of Thompson et al. (US 2003/0137865 A1) in view of Official Notice.[claim 1]
Regarding claim 1, Itakura discloses 1. An image sensor comprising: a pixel array generating a plurality of analog signals (Figure 1, Item 10); an analog-digital-converter (ADC) circuit configured to convert the plurality of analog signals to a plurality of digital signals (Figure 1, Item 24), wherein a size of an each of the plurality of digital signals is N-bits (e.g. Paragraph 0120; note that an ADC inherently has an output of N-bits when no constraints are placed upon the number N); and a memory circuit receiving the plurality of digital signals (Figure 1, Item 30).  However, Itakura does not explicitly disclose the memory circuit including a memory array, word lines, digit lines and output lines as claimed.
Thompson discloses a memory device which includes a memory array (Figure 9), first to K-th word lines (Figure 9, Wl1 to Wlm), first to N-th digit lines (Figure 9, Bl1 to Blk), and first to N-th output lines (Figure 9, 271 to 27k), wherein the memory array includes a plurality of memories arranged in a matrix shape (Figure 9, S1 to Sq each includes a memory array) the matrix shape having first to N-th rows and first to K-th columns (Figure 9, S1 to Sq including m rows and k columns), wherein the first to K-th word lines are respectively connected to corresponding memories of the first to K-th columns (Figure 9, note connection of word lines Wl1 to Wlm to columns 1 to k), wherein the first to N-th digit lines are respectively connected to corresponding memories of the first to N-th rows (Figure 9, note connection of digit lines Bl1 to Blk to columns 1 to m), wherein an each of the first to N-th output lines is connected to corresponding digit line from among the first to N-th digit lines (Figure 9, note connection of output lines 271 to 27k to columns 1 to k via switches 25a).  Thompson discloses a number of advantages to this type of memory device including simplicity of manufacture and high density of cells (Paragraphs 0056-0061).  Therefore, it would have been obvious to use a memory device such as the one described by Thompson as the memory device of Itakura to achieve a device which is simple to manufacture and has high density of cells.  It is noted that it would have been obvious to adapt the device to Thompson to the number of bits which are output by the device of Itakura so that the output digital signals may be stored fully without providing an extra amount of storage which would be unused.  
However Itakura in view of Thompson does not explicitly disclose sequential output of digital signals from the ADC circuit and of the plurality of digital signals as claimed.  Official Notice is taken that both sequential and parallel outputs of digital signals are well known output schemes in the art, each having their own distinct advantages/disadvantages.  For example, sequential output of signals may reduce the number of output lines required where parallel output of signals may increase output speed.  Therefore, it would have been obvious to provide either sequential of parallel output of signals in the device of Itakura in view of Thompson to meet the particular design goals of the system such as simplicity or output speed.  
It is further note that Itakura in view of Thompson discloses a device wherein both N and K are natural numbers (e.g. N-bits of digital data and K word lines; note that neither references teaches partial bits or word lines).  [claim 2]
Regarding claim 2, Itakura in view of Thompson discloses wherein corresponding memories of a first column from among the first to K-th columns receive a first digital signal from among the plurality of digital signals (Itakura, Figure 9; Thompson, Figure 9; note that a first bit output by the ADC may be stored in a first column of Thompson; additionally note that “first” does not apply any particular order to which column is selection and may be considered merely a name).[claim 3]
Regarding claim 3, see the rejection of claim 2 above and note that the same argument holds for the “second digital signal” and “second column” of Itakura in view of Thompson.[claim 4]
Regarding claim 4, see the rejection of claim 3 above as well as the discussion regarding sequential output of signals in the rejection of claim 1.  Note that a second digital signal output after the first digital signal and stored in a second column would meet the requirements of the claim as written.[claim 5]
Regarding claim 5, Itakura in view of Thompson discloses wherein, when a first word line from among the first to K-th word lines is supplied with a first read signal, corresponding memories of a first column from among the first to K-th columns output a first digital signal from among the plurality of digital signals (Itakura, Paragraphs 0039, 0051).[claims 6 and 7]
Regarding claim 6, see the rejection of claim 5 above and note that a second read would occur on a second word line after the first word line is activated during sequential readout.[claim 9]
Regarding claim 9, Itakura in view of Thompson discloses wherein the memory circuit further includes a plurality of switches respectively corresponding to the plurality of memories (Thompson, Figure 9, Items 25a).[claim 10]
Regarding claim 10, Itakura in view of Thompson discloses an each of the plurality of switches has an on state or off state based on a corresponding read signal of a corresponding word line from among the first to K-th word lines (Thompson, Paragraph 0051; switching transistors to selective connect digital lines to output lines when a word line is activated).[claim 11]
Regarding claim 11, Itakura in view of Thompson discloses wherein the pixel array includes a plurality of photoelectric conversion elements configured to generate the plurality of analog signal from a subject light (Itakura, Figure 1, Item 12; Figure 2, pixel voltage signal Vx).[claim 12]
Regarding claim 12, see the rejection of claim 1 above and note that Itakura in view of Thompson discloses generating, converting, storing and outputting at least first and second signals from first and second pixels (e.g. Itakura, Figure 1, note presence of multiple pixels 12).

Allowable Subject Matter
Claims 8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.[claim 8]
Regarding claim 8, while Itakura in view of Thompson discloses an image sensor having word lines, digit lines and output lines as discussed above, the word lines of Itakura in view of Thompson extend in the first or row direction rather than the second or column direction as required in claim 8.[claims 13-20]
Regarding claims 13-20, the prior art does not teach or reasonably suggest an image sensor or semiconductor device having second memory circuits with the claimed configuration.  While Both Itakura (Figure 1) and Thompson (Figure 9) teach second memory circuits, the second memory circuits of the combined system would not include (N+1)-th to 2N-th word lines as required by the claims since the word lines are shared between the first and second memory circuits (Figure 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698